Citation Nr: 0013775	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's request to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


FINDINGS OF FACT

1.  An unappealed June 1986 RO decision denied service 
connection for an acquired psychiatric disorder.

2.  Evidence received since the June 1986 RO decision is new 
and bears directly and substantially on the issue of service 
connection for an acquired psychiatric disorder, and is so 
significant that it must be considered in order to fairly 
decide the claim.

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is plausible.

4.  An acquired psychiatric disorder was not manifested 
during service or within one year after discharge from 
service and a currently manifested acquired psychiatric 
disorder is not related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated during active service and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137. 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§  
3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1986 RO decision denied service connection for an 
acquired psychiatric disorder.  The veteran filed a notice of 
disagreement with that decision and a statement of the case 
was issued, but he did not file a substantive appeal and it 
became final.  He is now seeking to reopen his claim for 
service connection for an acquired psychiatric disorder.  
With respect to this claim, the Board finds, as discussed 
below, that he has submitted new and material evidence.

The evidence of record prior to the 1986 RO decision did not 
include the veteran's current hearing testimony as well as 
multiple statements from former service comrades and 
individuals who were acquainted with him, including a 
statement from a former service comrade who subsequently 
became a naturopathic physician and registered councilor.  
The statements indicate that there were changes in the 
veteran's behavior during his service and the statement of 
the neuropathic physician indicates that it was his belief 
that the veteran was experiencing some sort of early stage of 
mental or psychological disorder during his active service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc) it must first be determined whether the 
veteran has presented new and material evidence.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc) and Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that while 
"not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  With consideration of the lay statements that 
have been submitted as well as the statement of the 
naturopathic physician, the Board concludes that this 
evidence is new and that it contributes to a more complete 
picture of the circumstances surrounding the alleged origin 
of the veteran's acquired psychiatric disability.  Therefore, 
the Board concludes that this evidence is new and since it 
contributes to a more complete picture of the circumstances 
surrounding the alleged origin of the veteran's acquired 
psychiatric disorder it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in the development of his 
claim.  Winters.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, where a 
determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In order for a claim to be considered well 
grounded, there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The record reflects that there is competent medical evidence 
indicating that the veteran currently has paranoid 
schizophrenia.  Therefore, there is competent medical 
evidence of current disability.  The veteran's statements and 
testimony and the lay statements that have been submitted are 
presumed credible for purposes of this determination and to 
the extent that they, as laypersons, may describe the 
veteran's symptoms and actions are probative.  In response to 
the Board's October 1996 remand information has been obtained 
regarding the qualifications for being a registered councilor 
and naturopathic physician in the State of Washington.  
Information received from the State of Washington Medical 
Licensing Department includes a copy of the law relating to 
naturopathy.  RCW 18.36A.040 indicates that naturopathic 
medicine or naturopathy is the practice by naturopaths of the 
art and science of the diagnosis, prevention, and treatment 
of disorders of the body by stimulation or support, or both, 
of the natural processes of the human body.  While the 
information provided with respect to a naturopathic physician 
as well as the information provided with respect to a 
registered councilor in the State of Washington, do not 
specifically delineate that a person so licensed is capable 
of diagnosing psychiatric disability, the information does 
indicate some authority to diagnose illness.  With 
consideration that the bar for establishing a well-grounded 
claim is minimal, the Board concludes that the March 1993 
letter from Lyndon C. Capon, a former service comrade of the 
veteran and a registered councilor and naturopathic physician 
in the State of Washington that provides that it was more 
probable than not that the veteran was experiencing some sort 
of early stage of mental or psychological disorder during his 
active service meets the criteria providing medical evidence 
of a nexus between the veteran's currently manifested 
acquired psychiatric disability and his active service.  
Therefore, the veteran's claim for service connection for an 
acquired psychiatric disorder is well grounded.

The veteran's DD Form 214 reflects that his type of 
separation was release from active duty.  It indicates that 
he served three years and does not provide any response in 
the Authority and Reason section for separation from service.  
The record also indicates that the veteran had service in the 
Army National Guard prior to subsequent to his active duty.  
Service examinations and reports of medical history conducted 
in conjunction therewith, in June 1974, January 1975, and 
August 1979, do not reflect that he had any psychiatric 
abnormality.  The August 1979 report of medical history 
reflects that the veteran reported that he was in good health 
and that he did not have nervous trouble of any sort or 
depression or excessive worry.  The report of that 
examination reflects that he was psychiatrically normal.

1984 treatment records from the Kalamazoo Regional 
Psychiatric Hospital reflect that the veteran was 
hospitalized for psychiatric care with a diagnosis of 
paranoid schizophrenia.

The report of an October 1985 VA psychiatric examination 
reflects that the veteran was hospitalized at a VA facility 
in March 1984 for one month.  He was subsequently 
hospitalized at the Kalamazoo Regional Hospital where he was 
diagnosed as having a schizophrenic disorder.

Private treatment records reflect that the veteran has 
continued to receive psychiatric care in the 1990's.  The 
report of a July 1999 VA psychiatric examination reflects 
that the veteran's claims file was available and reviewed.  
The report also refers to a statement of the veteran made in 
a June 1974 record as well as a statement of the veteran made 
in an "August 19, 1997," (sic) record.  The quotation 
referred to is "I'm In Good Health."  A review of the record 
reflects that this quotation is contained in an August 19, 
1979 report of medical history.  The Board therefore 
concludes that the last two digits of the year 1997 were 
transposed and the reference is to the August 19, 1979, 
statement.  The examiner reviewed the veteran's medical 
history and concludes that the veteran's currently manifested 
psychiatric disorder is not related to his period of active 
service and the first indication that he may have had a 
mental disorder was in 1982.  The first hospitalization at 
which time a mental disorder was established was very likely 
at the VA Medical Center in Battle Creek in March 1984 and 
certainly in June 1984 at the Kalamazoo Psychiatric Hospital.  
The diagnosis was paranoid schizophrenia.

Lay statements have been submitted that were made by 
individuals who were familiar with the veteran during his 
active service.  To the extent that these individuals are 
capable of observing his actions they are competent to offer 
their statements describing those actions.  However, these 
individuals are not qualified to comment as laypersons, to 
establish a medical diagnosis or medical etiology by their 
statements, as such matters require medical expertise.  See 
Grottveit and Espiritu.  Therefore, the statements do not 
have probative value for the purpose of establishing that the 
veteran's currently manifested psychiatric disorder had its 
onset during active service.  They do have probative value 
for the purpose of describing the veteran's actions during 
service.  

The letter from Mr. Capon was previously referred to.  Since 
there is no evidence of record that Mr. Capon has specialized 
training in the field of psychiatry or that he was aware of 
when the veteran was first diagnosed with having psychiatric 
disability, the Board will accord his opinion that it is more 
probable than not that the veteran was experiencing some sort 
of early stage of mental psychological disorder during his 
active service, small probative value.  With consideration 
that the examiner who performed the July 1999 VA examination 
was a medical doctor and had reviewed the veteran's entire 
claims file, the Board will accord this medical evidence 
large probative value.  

With consideration that the contemporaneous competent medical 
evidence, in the form of the report of the August 1979 
service examination reflects that the veteran was 
psychiatrically normal and the greater weight of the 
probative evidence, based upon the assigned weights above, 
indicating that the veteran's acquired psychiatric disability 
first manifested itself in 1982 and was first diagnosed in 
1984, a preponderance of the evidence is against a finding 
that the veteran had an acquired psychiatric disability 
during active service or within one year of discharge from 
active service and is also against a finding that the 
veteran's currently manifested psychiatric disability is 
related to his service.  Therefore, a preponderance of the 
evidence is against the claim.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder is granted and the claim is 
well grounded.  To this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

